EQUITY PURCHASE AGREEMENT

This   equity   purchase   agreement   is   entered   into   as   of   November
  14,   2018   (this

"Agreement"),  by  and  between  Parallax  Health  Sciences,  Inc.,  a  Nevada
 corporation  (the

"Company"),  and  Peak  One  Opportunity  Fund,  L.P.,  a  Delaware  limited
 partnership  (the

"Investor").

WHEREAS,  the  parties  desire  that,  upon  the  terms  and  subject  to  the
 conditions

contained  herein,  the  Company  shall  issue  and  sell  to  the  Investor,
 from  time  to  time  as

provided herein, and the Investor shall purchase up to Ten Million Dollars
($10,000,000.00) of

the Company’s Common Stock (as defined below);

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

Section  1.1  DEFINED  TERMS.   As  used  in  this  Agreement,  the  following
 terms  shall

have the  following meanings specified or indicated (such meanings to be equally
applicable to

both the singular and plural forms of the terms defined):

"Agreement" shall have the meaning specified in the preamble hereof.

“Average  Daily  Trading  Value”  shall  mean  the  average  trading  volume  of
 the

Company’s Common Stock in the ten (10) Trading Days immediately preceding the
respective

Put  Date  multiplied  by  the  lowest  closing  bid  price  of  the  Company’s
 Common  Stock  in  the

ten (10) Trading Days immediately preceding the respective Put Date.

“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for

the relief of debtors.

"Claim Notice" shall have the meaning specified in Section 9.3(a).

“Clearing  Costs”  shall  mean  all  of  the  Investor’s  brokerage  firm,
 clearing  firm,

Transfer Agent fees, and attorney fees, with respect to the deposit of the Put
Shares.

“Clearing Date” shall be the date on which the Investor receives the Put Shares
in its

brokerage account.

"Closing"  shall  mean  one  of  the  closings  of   a   purchase  and  sale  of
  shares  of

Common Stock pursuant to Section 2.3.

"Closing  Certificate"  shall  mean  the  closing  certificate  of  the  Company
 in  the  form

of Exhibit B hereto.

1





“Closing Date” shall mean the date of any Closing hereunder.

“Commitment  Shares”  shall  mean  the  800,000  shares  of  the  Company’s
 common

stock  as  a  commitment  fee  hereunder  (400,000  of  which  shall  be  issued
 to  the  Investor  and

400,000 of which shall be issued to Peak One Investments, LLC (“Investments”)).

"Commitment  Period"  shall  mean  the  period  commencing  on  the  Execution
 Date,

and ending on the earlier  of (i) the date  on which  the  Investor shall have
purchased  Put Shares

pursuant  to  this  Agreement  equal  to  the  Maximum  Commitment  Amount,
 (ii)  24  months  after

the  initial  effectiveness  of  the  Registration  Statement,  (iii)  written
 notice  of  termination  by the

Company  to  the  Investor  (which  shall  not  occur  during  any  Valuation
 Period  or  at  any  time

that  the  Investor  holds  any  of  the  Put  Shares),  (iv)  the  Registration
 Statement  is  no  longer

effective,  or  (v)  the  date  that,  pursuant  to  or  within  the  meaning
 of  any  Bankruptcy  Law,  the

Company  commences  a  voluntary  case  or  any  Person  commences  a
 proceeding  against  the

Company,  a  Custodian  is  appointed  for  the  Company  or  for  all  or
 substantially  all  of  its

property or the Company makes a general assignment for the benefit of its
creditors; provided,

however, that the provisions of Articles III, IV, V, VI, IX and the agreements
and covenants of

the  Company  and  the  Investor  set  forth  in  Article  X  shall  survive
 the  termination  of  this

Agreement.

"Common  Stock"  shall  mean  the  Company's  common  stock,  $0.001  par  value
 per

share,   and   any   shares   of   any   other   class   of   common   stock
  whether   now   or   hereafter

authorized,  having  the  right  to  participate  in  the  distribution  of
 dividends  (as  and  when

declared) and assets (upon liquidation of the Company).

“Common   Stock   Equivalents”   means   any   securities   of   the   Company
  or   the

Subsidiaries  which  would  entitle  the  holder  thereof  to  acquire  at  any
 time  Common  Stock,

including,   without   limitation,   any   debt,   preferred   stock,   right,
  option,   warrant   or   other

instrument that is at any time convertible into or  exercisable or  exchangeable
for, or otherwise

entitles the holder thereof to receive, Common Stock.

"Company" shall have the meaning specified in the preamble to this Agreement.

“Custodian”  means  any  receiver,  trustee,  assignee,  liquidator  or  similar
 official

under any Bankruptcy Law.

"Damages"   shall   mean   any   loss,   claim,   damage,   liability,   cost
  and   expense

(including,  without  limitation,  reasonable  attorneys'  fees  and
 disbursements  and  costs  and

expenses of expert witnesses and investigation).

"Dispute Period" shall have the meaning specified in Section 9.3(a).

“DTC”  shall  mean  The  Depository  Trust  Company,  or  any  successor
 performing

substantially the same function for the Company.

2





“DTC/FAST  Program”  shall  mean  the  DTC’s  Fast  Automated  Securities
 Transfer

Program.

“DWAC” shall mean Deposit Withdrawal at Custodian as defined by the DTC.

“DWAC  Eligible”  shall  mean  that  (a)  the  Common  Stock  is  eligible  at
 DTC  for  full

services  pursuant  to  DTC’s  Operational  Arrangements,  including,  without
 limitation,  transfer

through  DTC’s  DWAC  system,  (b)  the  Company  has  been  approved  (without
 revocation)  by

the  DTC’s  underwriting  department,  (c)  the  Transfer  Agent  is  approved
 as  an  agent  in  the

DTC/FAST  Program,  (d)  the  Commitment  Shares  or  Put  Shares,  as
 applicable,  are  otherwise

eligible for delivery via  DWAC, and (e) the Transfer Agent does  not have  a
policy prohibiting

or limiting delivery of the Commitment Shares or Put Shares, as applicable, via
DWAC.

“DWAC  Shares”  means  shares  of  Common  Stock  that  are  (i)  issued  in
 electronic

form,  (ii)  freely  tradable  and  transferable  and  without  restriction  on
 resale  and  (iii)  timely

credited  by  the  Company  to  the  Investor’s  or  its  designee’s  specified
 DWAC  account  with

DTC  under  the  DTC/FAST  Program,  or  any  similar  program  hereafter
 adopted  by  DTC

performing substantially the same function.

"Exchange  Act"  shall  mean  the  Securities  Exchange  Act  of  1934,  as
 amended,  and

the rules and regulations promulgated thereunder.

“Exchange Cap” shall have the meaning set forth in Section 7.1(c).

"Execution Date" shall mean the date of this Agreement.

"FINRA" shall mean the Financial Industry Regulatory Authority, Inc.

"Investment   Amount"   shall   mean   the   Put   Shares   referenced   in
  the   Put   Notice

multiplied by the Purchase Price minus the Clearing Costs.

"Indemnified Party" shall have the meaning specified in Section 9.2.

"Indemnifying Party" shall have the meaning specified in Section 9.2.

"Indemnity Notice" shall have the meaning specified in Section 9.3(e).

“Initial  Purchase  Price”  shall  mean  88%  of  the  lowest  closing  bid
 price  of  the

Company’s  Common  Stock  on  the  Trading  Day  immediately  preceding  the
 respective  Put

Date.

"Investor" shall have the meaning specified in the preamble to this Agreement.

“Lien”  means  a  lien,  charge,  pledge,  security  interest,  encumbrance,
 right  of  first

refusal, preemptive right or other restriction.

3





"Market  Price"  shall  mean  the  lesser  of  the  (i)  lowest  closing  bid
 price  of  the

Common  Stock  on  the  Principal  Market  on  the  Trading  Day  immediately
 preceding  the

respective  Put  Date,  or  (ii)  lowest  closing  bid  price  of  the  Common
 Stock  on  the  Principal

Market for any Trading Day during the Valuation Period.

"Material   Adverse   Effect"   shall   mean   any   effect   on   the
  business,   operations,

properties,  or  financial  condition  of  the  Company  and  the  Subsidiaries
 that  is  material  and

adverse  to  the  Company  and  the  Subsidiaries  and/or  any  condition,
 circumstance,  or  situation

that  would  prohibit  or  otherwise  materially  interfere  with  the  ability
 of  the  Company  to  enter

into and perform its obligations under any Transaction Document.

"Maximum     Commitment     Amount"     shall     mean     Ten     Million
    Dollars

($10,000,000.00).

"Person"  shall  mean  an  individual,  a  corporation,  a  partnership,  an
 association,  a

trust  or  other  entity  or  organization,  including  a  government  or
 political  subdivision  or  an

agency or instrumentality thereof.

"Principal  Market"  shall  mean  any  of  the  national  exchanges  (i.e.
 NYSE,  NYSE

AMEX,  Nasdaq),  or  principal  quotation  systems  (i.e.  OTCQX,  OTCQB,  OTC
 Pink,  the  OTC

Bulletin  Board),  or  other  principal  exchange  or  recognized  quotation
 system  which  is  at  the

time the principal trading platform or market for the Common Stock.

"Purchase  Price"  shall  mean  88%  of  the  Market  Price  on  such  date  on
 which  the

Purchase Price is calculated in accordance with the terms and conditions of this
Agreement.

"Put" shall mean the  right of the Company to require the  Investor to purchase
shares

of Common Stock, subject to the terms and conditions of this Agreement.

"Put  Date"  shall  mean  any  Trading  Day  during  the  Commitment  Period
 that  a  Put

Notice is deemed delivered pursuant to Section 2.2(b).

"Put  Notice"  shall  mean  a  written  notice,  substantially  in  the  form
 of  Exhibit  A

hereto,  to  Investor  setting  forth  the  Put  Shares  which  the  Company
intends  to  require  Investor

to purchase pursuant to the terms of this Agreement.

"Put  Shares"  shall  mean  all  shares  of  Common  Stock  issued,  or  that
 the  Company

shall  be  entitled  to  issue,  per  any  applicable  Put  Notice  in
 accordance  with  the  terms  and

conditions of this Agreement.

"Registration Statement" shall have the meaning specified in Section 6.4.

"Regulation D" shall mean Regulation D promulgated under the Securities Act.

4





“Required Minimum” shall mean, as of any date, the maximum aggregate number of

shares  of  Common  Stock  then  issued  or  potentially  issuable  in  the
 future  pursuant  to  the

Transaction Documents, including any Commitment Shares.

"Rule  144"  shall  mean  Rule  144  under  the  Securities  Act  or  any
 similar  provision

then in force under the Securities Act.

"SEC" shall mean the United States Securities and Exchange Commission.

“SEC Documents” shall have the meaning specified in Section 4.5.

“Securities" means, collectively, the Put Shares and Commitment Shares.

"Securities Act" shall mean the Securities Act of 1933, as amended.

“Short  Sales”  shall  mean  all  “short  sales”  as  defined  in  Rule  200  of
 Regulation

SHO under the Exchange Act.

“Subsidiary”  means  any  Person  the  Company  wholly-owns  or  controls,  or
 in  which

the  Company,  directly  or  indirectly,  owns  a  majority  of  the  voting
 stock  or  similar  voting

interest,  in  each  case  that  would  be  disclosable  pursuant  to  Item
 601(b)(21)  of  Regulation  S-K

promulgated under the Securities Act.

"Third Party Claim" shall have the meaning specified in Section 9.3(a).

“Trading  Day”  shall  mean  a  day  on  which  the  Principal  Market  shall
 be  open  for

business.

“Transaction   Documents”   shall   mean   this   Agreement,   the
  registration   rights

agreement of even date, and all schedules and exhibits hereto and thereto.

"Transfer Agent" shall mean Action Stock Transfer Corporation, the current
transfer

agent  of  the  Company,  with  a  mailing  address  of  2469  E.  Fort  Union
 Blvd.,  Suite  214,  Salt

Lake City, UT 84121, and any successor transfer agent of the Company.

"Valuation  Period"  shall  mean  the  period  of  seven  (7)  Trading  Days
 immediately

following  the  Clearing  Date  associated  with  the  applicable  Put  Notice
 during  which  the

Purchase  Price  of  the  Common  Stock  is  valued.  The  Valuation  Period
 shall  begin  on  the  first

Trading Day following the Clearing Date.

ARTICLE II

PURCHASE AND SALE OF COMMON STOCK



Section  2.1

PUTS.  Upon  the  terms  and  conditions  set  forth  herein  (including,

without  limitation,  the  provisions  of  Article  VII),  the  Company  shall
 have  the  right,  but  not  the

obligation, to direct the Investor, by its delivery to the Investor of a Put
Notice from time to time,

5





to purchase Put Shares (i) in a  minimum amount  not less than $20,000.00  and
(ii)  in a  maximum

amount up to the lesser of (a) $250,000.00 or (b) 200% of the Average Daily
Trading Value.

Section 2.2      MECHANICS.



(a)

PUT  NOTICE.  At  any  time  and  from  time  to  time  during  the

Commitment  Period,  except  as  provided  in  this  Agreement,  the  Company
 may  deliver  a  Put

Notice  to  Investor,  subject  to  satisfaction  of  the  conditions  set
 forth  in  Section  7.2  and

otherwise  provided  herein.   The  initial  price  per  share  identified  in
 the  respective  Put  Notice

shall  be  equal  to  the  Initial  Purchase  Price,  subject  to  adjustment
 during  the  Valuation  Period

as  provided  in  this  Agreement.   The  Company  shall  deliver,  or  cause
 to  be  delivered,  the  Put

Shares as DWAC Shares to the Investor within two (2) Trading Days following the
Put Date.



(b)

DATE  OF  DELIVERY  OF  PUT  NOTICE.  A  Put  Notice  shall  be

deemed  delivered  on  (i)  the  Trading  Day it  is  received  by  email  by
the  Investor  if  such  notice

is received on or prior to 9:00 a.m. New York time or (ii) the immediately
succeeding Trading

Day if  it  is  received  by email  after  9:00  a.m.  New  York  time  on  a
 Trading  Day or  at  any time

on a day which is not a Trading Day. The Company shall not deliver another Put
Notice to the

Investor within ten (10) Trading Days of a prior Put Notice.



Section 2.3

CLOSINGS. At the end of the Valuation Period, the Purchase Price for

the  respective  Put  Shares  shall  be  established  as  provided  in  this
 Agreement.   If  the  value  of  the

Put  Shares  delivered  to  the  Investor  causes  the  Company  to  exceed  the
 Maximum  Commitment

Amount,  then  immediately  after  the  Valuation  Period  the  Investor  shall
 return  to  the  Company

the surplus amount of Put Shares  associated with such Put and the Purchase
Price with respect to

such  Put  shall  be  reduced  by  any  Clearing  Costs  related  to  the
 return  of  such  Put  Shares.  The

Closing  of  a  Put  shall  occur  within  three  (3)  Trading  Days  following
 the  end  of  the  Valuation

Period,   whereby   the   Investor   shall   deliver   the   Investment   Amount
  by   wire   transfer   of

immediately available funds to an account designated by the Company.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF INVESTOR

The Investor represents and warrants to the Company that:



Section  3.1

INTENT.  The  Investor  is  entering  into  this  Agreement  for  its  own

account  and  the  Investor  has  no  present  arrangement  (whether  or  not
 legally  binding)  at  any

time  to  sell  the  Securities  to  or  through  any  Person  in  violation  of
 the  Securities  Act  or  any

applicable  state  securities  laws;  provided,  however,  that  the  Investor
 reserves  the  right  to

dispose  of  the  Securities  at  any  time  in  accordance  with  federal  and
 state  securities  laws

applicable to such disposition.



Section   3.2

NO   LEGAL   ADVICE   FROM   THE   COMPANY.   The   Investor

acknowledges  that  it  has  had  the  opportunity  to  review  this  Agreement
 and  the  transactions

contemplated  by  this  Agreement  with  its  own  legal  counsel  and
 investment  and  tax  advisors.

The  Investor  is  relying  solely  on  such  counsel  and  advisors  and  not
 on  any  statements  or

6





representations  of  the  Company  or  any  of  its  representatives  or  agents
 for  legal,  tax  or

investment  advice  with   respect  to  this  investment,  the  transactions
  contemplated  by  this

Agreement or the securities laws of any jurisdiction.



Section  3.3

ACCREDITED  INVESTOR.  The  Investor  is  an  accredited  investor

as defined in Rule 501(a)(3) of Regulation D, and the Investor has such
experience in business

and  financial  matters  that  it  is  capable  of  evaluating  the  merits  and
 risks  of  an  investment  in

the  Securities.  The  Investor  acknowledges  that  an  investment  in  the
 Securities  is  speculative

and involves a high degree of risk.



Section  3.4

AUTHORITY.  The  Investor  has  the  requisite  power  and  authority to

enter   into   and   perform   its   obligations   under   this   Agreement
  and   the   other   Transaction

Documents   and   to   consummate  the   transactions   contemplated   hereby
 and   thereby.     The

execution  and  delivery  of  this  Agreement  and  the  other  Transaction
 Documents  and  the

consummation  by  it  of  the  transactions  contemplated  hereby  and  thereby
 have  been  duly

authorized  by  all  necessary  action  and  no  further  consent  or
 authorization  of  the  Investor  is

required.  Each  Transaction  Document  to  which  it  is  a  party  has  been
 duly  executed  by  the

Investor,  and   when   delivered  by  the   Investor  in  accordance  with  the
  terms  hereof,  will

constitute  the valid  and  binding obligation  of the  Investor  enforceable
 against  it  in  accordance

with  its  terms,  subject  to  applicable  bankruptcy,  insolvency,  or
 similar  laws  relating  to,  or

affecting  generally  the  enforcement  of,  creditors'  rights  and  remedies
 or  by  other  equitable

principles of general application.



Section  3.5

NOT  AN  AFFILIATE.  The  Investor  is  not  an  officer,  director  or

"affiliate" (as that term is defined in Rule 405 of the Securities Act) of the
Company.



Section 3.6

ORGANIZATION AND STANDING. The  Investor is an entity duly

incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction

of   its   incorporation   or   formation   with   full   right,   corporate,
  partnership,   limited   liability

company  or  similar  power  and  authority  to  enter  into  and  to
 consummate  the  transactions

contemplated by this Agreement and the other Transaction Documents.



Section  3.7

ABSENCE  OF  CONFLICTS.  The  execution  and  delivery  of  this

Agreement  and  the  other  Transaction  Documents,  and  the  consummation  of
 the  transactions

contemplated  hereby  and  thereby  and  compliance  with  the  requirements
 hereof  and  thereof,

will not (a) violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award

binding on the  Investor, (b) violate any provision of any indenture, instrument
or agreement to

which  the  Investor  is  a  party  or  is  subject,  or  by  which  the
 Investor  or  any  of  its  assets  is

bound,  or  conflict  with  or  constitute  a  material  default  thereunder,
 (c)  result  in  the  creation  or

imposition of any lien pursuant to the terms of any such indenture, instrument
or agreement, or

constitute a breach of any fiduciary duty owed by the Investor to any third
party, or (d) require

the  approval  of  any  third-party  (that  has  not  been  obtained)  pursuant
 to  any  material  contract,

instrument,  agreement,  relationship  or  legal  obligation  to  which  the
 Investor  is  subject  or  to

which any of its assets, operations or management may be subject.

7





Section  3.8

DISCLOSURE;  ACCESS  TO  INFORMATION.  The  Investor  had

an  opportunity  to  review  copies  of  the  SEC  Documents  filed  on  behalf
 of  the  Company  and

has had access to all publicly available information with respect to the
Company.



Section  3.9

MANNER  OF SALE.  At  no  time  was  the  Investor  presented  with  or

solicited  by  or  through  any  leaflet,  public  promotional  meeting,
 television  advertisement  or

any other form of general solicitation or advertising.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The  Company  represents  and  warrants  to  the  Investor  that,  except  as
 disclosed  in  the

SEC Documents or except as set forth in the disclosure schedules hereto:



Section  4.1

ORGANIZATION  OF  THE  COMPANY.   The  Company  and  each

of  the  Subsidiaries  is  an  entity  duly  incorporated  or  otherwise
 organized,  validly  existing  and

in  good  standing  under  the  laws  of  the  jurisdiction  of  its
 incorporation  or  organization,  with

the  requisite  power  and  authority  to  own  and  use  its  properties  and
 assets  and  to  carry  on  its

business  as  currently  conducted.   Neither  the  Company  nor  any
 Subsidiary  is  in  violation  nor

default  of  any of  the  provisions  of  its respective  certificate  or
 articles  of  incorporation,  bylaws

or  other  organizational  or  charter  documents.   Each  of  the  Company  and
 the  Subsidiaries  is

duly  qualified  to  conduct  business  and  is  in  good  standing  as  a
 foreign  corporation  or  other

entity in  each  jurisdiction  in  which  the  nature  of  the  business
 conducted  or  property owned  by

it  makes  such  qualification  necessary,  except  where  the  failure  to  be
 so  qualified  or  in  good

standing,  as  the  case  may  be,  could  not  have  or  reasonably be
 expected  to  result  in  a  Material

Adverse  Effect  and  no  proceeding  has  been  instituted  in  any  such
 jurisdiction  revoking,

limiting  or  curtailing  or  seeking  to  revoke,  limit  or  curtail  such
 power  and  authority  or

qualification.



Section  4.2

AUTHORITY.   The  Company has  the  requisite  corporate  power  and

authority   to   enter   into   and   perform   its   obligations   under   this
  Agreement   and   the   other

Transaction   Documents.     The   execution   and   delivery   of   this
  Agreement   and   the   other

Transaction  Documents  by  the  Company  and  the  consummation  by  it  of
 the  transactions

contemplated  hereby  and  thereby  have  been  duly  authorized  by  all
 necessary  corporate  action

and   no   further   consent   or   authorization   of   the   Company   or
  its   Board   of   Directors   or

stockholders  is  required.   Each  of  this  Agreement  and  the  other
 Transaction  Documents  has

been   duly  executed   and   delivered   by  the   Company  and   constitutes
  a   valid   and   binding

obligation  of  the  Company  enforceable  against  the  Company  in  accordance
 with  its  terms,

except  as  such  enforceability  may  be  limited  by  applicable  bankruptcy,
 insolvency,  or  similar

laws  relating to,  or  affecting generally the  enforcement  of,  creditors'
rights  and  remedies  or  by

other equitable principles of general application.



Section   4.3

CAPITALIZATION.   Except   as   set   forth   on   Schedule   4.3,   the

Company  has  not  issued  any  capital  stock  since  its  most  recently
 filed  periodic  report  under

the  Exchange  Act,  other  than  pursuant  to  the  exercise  of  employee
 stock  options  under  the

Company’s   stock   option   plans,   the   issuance   of   shares   of   Common
  Stock   to   employees

8





pursuant  to  the  Company’s  employee  stock  purchase  plans  and  pursuant
 to  the  conversion

and/or  exercise  of  Common  Stock  Equivalents  outstanding  as  of  the  date
 of  the  most  recently

filed  periodic  report  under  the  Exchange  Act.    No  Person  has  any
 right  of  first  refusal,

preemptive  right,  right  of  participation,  or  any  similar  right  to
 participate  in  the  transactions

contemplated  by  the  Transaction  Documents.   Except  as  set  forth  on
 Schedule  4.3  and  except

as  a  result  of  the  purchase  and  sale  of  the  Securities,  there  are
 no  outstanding  options,

warrants,  scrip  rights  to  subscribe  to,  calls  or  commitments  of  any
 character  whatsoever

relating  to,  or  securities,  rights  or  obligations  convertible  into  or
 exercisable  or  exchangeable

for, or giving any Person any right to subscribe for or acquire any shares of
Common Stock, or

contracts,   commitments,   understandings   or   arrangements   by  which   the
  Company  or   any

Subsidiary  is  or  may  become  bound  to  issue  additional  shares  of
 Common  Stock  or  Common

Stock  Equivalents.   The  issuance  and  sale  of  the  Securities  will  not
 obligate  the  Company  to

issue  shares  of  Common  Stock  or  other  securities  to  any  Person  (other
 than  the  Investor)  and

will   not   result   in   a   right   of   any   holder   of   Company
  securities   to   adjust   the   exercise,

conversion,  exchange  or  reset  price  under  any  of  such  securities.
  There  are  no  stockholders

agreements,  voting  agreements  or  other  similar  agreements  with  respect
 to  the  Company’s

capital  stock  to  which  the  Company  is  a  party or,  to  the  knowledge
 of  the  Company,  between

or among any of the Company’s stockholders.



Section    4.4

LISTING    AND    MAINTENANCE    REQUIREMENTS.

The

Common  Stock  is  registered  pursuant  to  Section  12(b)  or  12(g)  of  the
 Exchange  Act,  and  the

Company  has  taken  no  action  designed  to,  or  which  to  its  knowledge
 is  likely  to  have  the

effect  of,  terminating  the  registration  of  the  Common  Stock  under  the
 Exchange  Act  nor  has

the   Company   received   any   notification   that   the   SEC   is
  contemplating   terminating   such

registration.    The  Company  has  not,  in  the  twelve  (12)  months
 preceding  the  date  hereof,

received notice from the Principal Market on which the Common Stock is or has
been listed or

quoted  to  the  effect  that  the  Company  is  not  in  compliance  with  the
 listing  or  maintenance

requirements  of  such  Principal  Market.  The  Company  is,  and  has  no
 reason  to  believe  that  it

will  not  in  the  foreseeable  future  continue  to  be,  in  compliance  with
 all  such  listing  and

maintenance requirements.



Section   4.5

SEC   DOCUMENTS;   DISCLOSURE.     Except   as   set   forth   on

Schedule  4.5,  the  Company  has  filed  all  reports,  schedules,  forms,
 statements  and  other

documents  required  to  be  filed  by  the  Company  under  the  Securities
 Act  and  the  Exchange

Act,  including  pursuant  to  Section  13(a)  or  15(d)  thereof,  for  the
 one  (1)  year  preceding  the

date  hereof  (or  such  shorter  period  as  the  Company  was  required  by
 law  or  regulation  to  file

such   material)   (the   foregoing   materials,   including   the   exhibits
  thereto   and   documents

incorporated   by   reference   therein,   being   collectively   referred   to
  herein   as   the   “SEC



Documents”)  on a  timely basis or has received a  valid extension of such time
of filing and  has

filed  any  such  SEC  Documents  prior  to  the  expiration  of  any  such
 extension.    As  of  their

respective  dates,  the  SEC  Documents  complied  in  all  material  respects
 with  the  requirements

of  the  Securities  Act  and  the  Exchange  Act,  as  applicable,  and  other
 federal  laws,  rules  and

regulations  applicable  to  such  SEC  Documents,  and  none  of  the  SEC
 Documents  when  filed

contained  any untrue  statement  of  a  material  fact  or  omitted  to  state
 a  material  fact  required  to

be   stated   therein   or   necessary   in   order   to   make   the
  statements   therein,   in   light   of   the

circumstances  under  which  they  were  made,  not  misleading.  The  financial
 statements  of  the

9





Company  included  in  the  SEC  Documents  comply  as  to  form  and  substance
 in  all  material

respects  with  applicable  accounting  requirements  and  the  published  rules
 and  regulations  of

the   SEC   or   other   applicable   rules   and   regulations   with   respect
  thereto.   Such   financial

statements  have  been  prepared  in  accordance  with  generally  accepted
 accounting  principles

applied  on  a  consistent  basis  during  the  periods  involved  (except  (a)
 as  may  be  otherwise

indicated  in  such  financial  statements  or  the  notes  thereto  or  (b)  in
 the  case  of  unaudited

interim  statements,  to  the  extent  they  may  not  include  footnotes  or
 may  be  condensed  or

summary  statements)  and  fairly  present  in  all  material  respects  the
 financial  position  of  the

Company  as  of  the  dates  thereof  and  the  results  of  operations  and
 cash  flows  for  the  periods

then  ended  (subject,  in  the  case  of  unaudited  statements,  to  normal,
 immaterial, year-end  audit

adjustments).    Except  with  respect  to  the  material  terms  and
 conditions  of  the  transactions

contemplated  by  the  Transaction  Documents,  the  Company  confirms  that
 neither  it  nor  any

other  Person  acting  on  its  behalf  has  provided  the  Investor  or  its
 agents  or  counsel  with  any

information  that  it  believes  constitutes  or  might  constitute  material,
 non-public  information.

The   Company   understands   and   confirms   that   the   Investor   will
  rely   on   the   foregoing

representation in effecting transactions in securities of the Company.



Section  4.6

VALID  ISSUANCES.  The  Securities  are  duly  authorized  and,  when

issued and paid for in accordance with the applicable Transaction Documents,
will be duly and

validly  issued,  fully  paid,  and  non-assessable,  free  and  clear  of  all
 Liens  imposed  by  the

Company other than restrictions on transfer provided for in the Transaction
Documents.



Section  4.7

NO  CONFLICTS.  The  execution,  delivery  and  performance  of  this

Agreement  and  the  other  Transaction  Documents  by  the  Company  and  the
 consummation  by

the   Company   of   the   transactions   contemplated   hereby   and   thereby,
  including,   without

limitation, the  issuance  of  the  Put Shares  and  the  Commitment Shares,  do
not  and  will  not: (a)

result   in   a   violation   of   the   Company’s   or   any   Subsidiary’s
  certificate   or   articles   of

incorporation,  by-laws  or  other  organizational  or  charter  documents,  (b)
 conflict  with,  or

constitute  a  material  default  (or  an  event  that  with  notice  or  lapse
 of  time  or  both  would

become  a  material  default)  under,  result  in  the  creation  of  any Lien
 upon  any of  the  properties

or  assets  of  the  Company  or  any  Subsidiary,  or  give  to  others  any
 rights  of  termination,

amendment,  acceleration  or  cancellation  of,  any  agreement,  indenture,
 instrument  or  any

"lock-up"   or   similar   provision   of   any   underwriting   or   similar
  agreement   to   which   the

Company or  any Subsidiary is  a  party,  or  (c)  result  in  a  violation  of
 any  federal,  state  or  local

law, rule, regulation, order, judgment or decree (including federal and state
securities laws and

regulations) applicable to the Company or any Subsidiary or by which any
property or asset of

the  Company  or  any  Subsidiary  is  bound  or  affected  (except  for  such
 conflicts,  defaults,

terminations,    amendments,    accelerations,    cancellations    and
   violations    as    would    not,

individually   or   in   the   aggregate,   have   a   Material   Adverse
  Effect)   nor   is   the   Company

otherwise  in  violation  of,  conflict  with  or  in  default  under  any  of
 the  foregoing.  The  business

of the Company is not being conducted  in violation of  any law,  ordinance  or
regulation of  any

governmental entity, except for possible violations that either singly or in the
aggregate do not

and  will  not  have  a  Material  Adverse  Effect.  The  Company is  not
 required  under  federal,  state

or  local  law,  rule  or  regulation  to  obtain  any  consent,  authorization
 or  order  of,  or  make  any

filing  or  registration  with,  any court  or  governmental  agency in  order
 for  it  to  execute,  deliver

or  perform  any  of  its  obligations  under  this  Agreement  or  the  other
 Transaction  Documents

10





(other  than  any SEC,  FINRA  or  state  securities  filings  that  may be
 required  to  be  made  by the

Company  subsequent  to  any  Closing  or  any  registration  statement  that
 may  be  filed  pursuant

hereto);  provided  that,  for  purposes  of  the  representation  made  in
 this  sentence,  the  Company

is  assuming  and  relying  upon  the  accuracy  of  the  relevant
 representations  and  agreements  of

Investor herein.



Section  4.8

NO  MATERIAL  ADVERSE  CHANGE.  No  event  has  occurred  that

would   have   a   Material   Adverse   Effect   on   the   Company  that   has
  not   been   disclosed   in

subsequent SEC filings.



Section  4.9

LITIGATION  AND  OTHER  PROCEEDINGS.  Except  as  disclosed

in   the   SEC   Documents   or   as   set   forth   on   Schedule   4.9,
  there   are   no   actions,   suits,

investigations,   inquiries   or   proceedings   pending   or,   to   the
  knowledge   of   the   Company,

threatened   against   or   affecting   the   Company,   any   Subsidiary   or
  any   of   their   respective

properties,  nor  has  the  Company  received  any  written  or  oral  notice
 of  any  such  action,  suit,

proceeding,   inquiry  or   investigation,  which   would  have   a  Material
 Adverse  Effect.     No

judgment,  order,  writ,  injunction  or  decree  or  award  has  been  issued
 by  or,  to  the  knowledge

of  the  Company,  requested  of  any court,  arbitrator  or  governmental
 agency which  would  have

a Material Adverse Effect.  There has not been, and to the knowledge of the
Company, there is

not  pending  or  contemplated,  any  investigation  by  the  SEC  involving
 the  Company,  any

Subsidiary or any current or former director or officer of the Company or any
Subsidiary.



Section  4.10

REGISTRATION  RIGHTS.  Except  as  set  forth  on  Schedule  4.10,

no   Person   (other   than   the   Investor)   has   any   right   to   cause
  the   Company   to   effect   the

registration under the Securities Act of any securities of the Company or any
Subsidiary.

ARTICLE V

COVENANTS OF INVESTOR



Section  5.1

COMPLIANCE  WITH  LAW;  TRADING  IN  SECURITIES.  The

Investor's  trading  activities  with  respect  to  shares  of  Common  Stock
 will  be  in  compliance

with   all   applicable   state   and   federal   securities   laws   and
  regulations   and   the   rules   and

regulations of FINRA and the Principal Market.



Section  5.2

SHORT  SALES  AND  CONFIDENTIALITY.  Neither  the  Investor,

nor  any  affiliate  of  the  Investor  acting  on  its  behalf  or  pursuant
 to  any  understanding  with  it,

will   execute   any  Short   Sales   during  the   period   from   the   date
  hereof   to   the   end   of   the

Commitment  Period.  For  the  purposes  hereof,  and  in  accordance  with
 Regulation  SHO,  the

sale  after  delivery  of  a  Put  Notice  of  such  number  of  shares  of
 Common  Stock  reasonably

expected  to  be  purchased  under  a  Put  Notice  shall  not  be  deemed  a
 Short  Sale.   The  Investor

shall,   until   such   time   as   the   transactions   contemplated   by
  this   Agreement   are   publicly

disclosed  by  the  Company  in  accordance  with  the  terms  of  this
 Agreement,  maintain  the

confidentiality  of  the  existence  and  terms  of  this  transaction  and  the
 information  included  in

the Transaction Documents.

11





ARTICLE VI

COVENANTS OF THE COMPANY



Section 6.1

[Intentionally Omitted.]



Section  6.2

LISTING  OF  COMMON  STOCK.    The  Company  shall  promptly

secure  the  listing  of  all  of  the  Put  Shares  and  Commitment  Shares  to
 be  issued  to  the  Investor

hereunder  on   the  Principal  Market  (subject   to   official  notice   of
 issuance)   and  shall  use

commercially  reasonable  best  efforts  to  maintain,  so  long  as  any
 shares  of  Common  Stock

shall  be  so  listed,  the  listing of  all  such  Put  Shares  and  Commitment
 Shares  from  time  to  time

issuable  hereunder.   The  Company  shall  use  its  commercially  reasonable
 efforts  to  continue

the  listing  and  trading  of  the  Common  Stock  on  the  Principal  Market
 (including,  without

limitation,  maintaining  sufficient  net  tangible  assets)  and  will  comply
 in  all  respects  with  the

Company's  reporting,  filing and  other  obligations  under  the  bylaws  or
 rules  of  FINRA  and  the

Principal Market.



Section  6.3

OTHER  EQUITY  LINES.  So  long  as  this  Agreement  remains  in

effect,  the  Company covenants  and  agrees  that  it  will  not,  without  the
 prior  written  consent  of

the  Investor,  enter  into  any  other  equity  line  of  credit  agreement
 with  any  other  party.  For  the

avoidance  of  doubt,  nothing  contained  in  the  Transaction  Documents
 shall  restrict,  or  require

the  Investor's  consent  for,  any  agreement  providing  for  the  issuance
 or  distribution  of  any

equity securities of the Company pursuant to any agreement or arrangement that
is not covered

in this Section 6.3.



Section    6.4

FILING    OF    CURRENT    REPORT    AND    REGISTRATION

STATEMENT. The Company agrees that it shall file a Current Report on Form 8-K,
including

the  Transaction  Documents  as  exhibits  thereto,  with  the  SEC  within  the
 time  required  by  the

Exchange  Act,  relating  to  the  transactions  contemplated  by,  and
 describing  the  material  terms

and  conditions  of,  the  Transaction  Documents  (the  “Current  Report”).
 The  Company  shall

permit  the  Investor  to  review  and  comment  upon  the  final  pre-filing
 draft  version  of  the

Current  Report  at  least  one  (1)  Trading Day prior  to  its  filing with
 the  SEC,  and  the  Company

shall give reasonable  consideration to all such comments. The  Investor shall
use its reasonable

best efforts to comment upon the final pre-filing draft version of the Current
Report within one

(1) Trading Day from the date the Investor receives it from the Company.   The
Company shall

also file with the SEC, within thirty (30) calendar days from the date hereof, a
new registration

statement  (the  “Registration  Statement”)  covering  only  the  resale  of
 the  Put  Shares  and  the

Commitment   Shares.   The   Company   shall   use   its   reasonable   best
  efforts   to   have   the

Registration  Statement  declared  effective  by  the  SEC  within  ninety  (90)
 calendar  days  from

the  date  hereof  (or  at  the  earliest  possible  date  if  prior  to  ninety
 (90)  calendar  days  from  the

date hereof).

ARTICLE VII

CONDITIONS TO DELIVERY OF

PUT NOTICES AND CONDITIONS TO CLOSING

12





Section  7.1

CONDITIONS  PRECEDENT  TO  THE  RIGHT  OF  THE  COMPANY

TO  ISSUE  AND  SELL  PUT  SHARES.  The  right  of  the  Company  to  issue  and
 sell  the  Put

Shares to the Investor is subject to the satisfaction of each of the conditions
set forth below:



(a)

ACCURACY     OF     INVESTOR'S     REPRESENTATIONS     AND

WARRANTIES. The representations and warranties of the Investor shall be true and
correct in

all  material  respects  as  of  the  date  of  this  Agreement  and  as  of
 the  date  of  each  Closing  as

though made at each such time.



(b)

PERFORMANCE  BY   INVESTOR.   Investor  shall  have  performed,

satisfied  and  complied  in  all  respects  with  all  covenants,  agreements
 and  conditions  required

by  this  Agreement  to  be  performed,  satisfied  or  complied  with  by  the
 Investor  at  or  prior  to

such Closing.



(c)

PRINCIPAL  MARKET  REGULATION.  The  Company  shall  not  issue

any  Put  Shares,  and  the  Investor  shall  not  have  the  right  to  receive
 any  Put  Shares,  if  the

issuance  of  such  Put  Shares  would  exceed  the  aggregate  number  of
 shares  of  Common  Stock

which  the  Company  may  issue  without  breaching  the  Company’s  obligations
 under  the  rules

or regulations of the Principal Market (the “Exchange Cap”).



Section    7.2

CONDITIONS    PRECEDENT    TO    THE    OBLIGATION    OF

INVESTOR  TO  PURCHASE  PUT  SHARES.  The  obligation  of  the  Investor
 hereunder  to

purchase Put Shares is subject to the satisfaction of each of the following
conditions:



(a)

EFFECTIVE    REGISTRATION    STATEMENT.    The    Registration

Statement,  and  any  amendment  or  supplement  thereto,  shall  remain
 effective  for  the  resale  by

the Investor of the Put Shares and the Commitment Shares and (i) neither the
Company nor the

Investor shall have received notice that the SEC has issued or intends to issue
a stop order with

respect  to  such  Registration  Statement  or  that  the  SEC  otherwise  has
 suspended  or  withdrawn

the  effectiveness  of  such  Registration  Statement,  either  temporarily or
 permanently,  or  intends

or  has  threatened  to  do  so  and  (ii)  no  other  suspension  of  the  use
 of,  or  withdrawal  of  the

effectiveness of, such Registration Statement or related prospectus shall exist.



(b)

ACCURACY  OF  THE  COMPANY'S  REPRESENTATIONS  AND

WARRANTIES.  The  representations  and  warranties  of  the  Company shall  be
 true  and  correct

in  all  material  respects  as  of  the  date  of  this  Agreement  and  as  of
 the  date  of  each  Closing

(except for representations and warranties specifically made as of a particular
date).



(c)

PERFORMANCE  BY  THE  COMPANY.  The  Company  shall  have

performed,  satisfied  and  complied  in  all  material  respects  with  all
 covenants,  agreements  and

conditions  required  by  this  Agreement  to  be  performed,  satisfied  or
 complied  with  by  the

Company.



(d)

NO   INJUNCTION.   No   statute,   rule,   regulation,   executive   order,

decree,  ruling  or  injunction  shall  have  been  enacted,  entered,
 promulgated  or  adopted  by  any

court   or   governmental   authority   of   competent   jurisdiction   that
  prohibits   or   directly   and

13





materially   adversely   affects   any   of   the   transactions   contemplated
  by   the   Transaction

Documents,  and  no  proceeding  shall  have  been  commenced  that  may  have
 the  effect  of

prohibiting  or  materially  adversely  affecting  any  of  the  transactions
 contemplated  by  the

Transaction Documents.



(e)

ADVERSE CHANGES. Since the  date  of filing of the  Company's most

recent  SEC  Document,  no  event  that  had  or  is  reasonably  likely  to
 have  a  Material  Adverse

Effect has occurred.



(f)

NO SUSPENSION  OF TRADING  IN  OR DELISTING  OF COMMON

STOCK.  The  trading  of  the  Common  Stock  shall  not  have  been  suspended
 by  the  SEC,  the

Principal  Market  or  FINRA,  or  otherwise  halted  for  any  reason,  and
 the  Common  Stock  shall

have  been  approved  for  listing  or  quotation  on  and  shall  not  have
 been  delisted  from  the

Principal  Market.    In  the  event  of  a  suspension,  delisting,  or
 halting  for  any  reason,  of  the

trading  of  the  Common  Stock,  as  contemplated  by  this  Section  7.2(f),
 the  Investor  shall  have

the  right  to  return  to  the  Company  any  remaining  amount  of  Put
 Shares  associated  with  such

Put, and the Purchase Price with respect to such Put shall be reduced
accordingly.



(g)

BENEFICIAL   OWNERSHIP   LIMITATION.   The   number   of   Put

Shares  then  to  be  purchased  by  the  Investor  shall  not  exceed  the
 number  of  such  shares  that,

when   aggregated   with   all   other   shares   of   Common   Stock   then
  owned   by   the   Investor

beneficially  or  deemed   beneficially  owned  by  the   Investor,  would
 result  in  the  Investor

owning  more  than  the  Beneficial  Ownership  Limitation  (as  defined
 below),  as  determined  in

accordance  with  Section  16  of  the  Exchange  Act  and  the  regulations
 promulgated  thereunder.

For   purposes   of   this   Section   7.2(g),   in   the   event   that   the
  amount   of   Common   Stock

outstanding,  as  determined  in  accordance  with  Section  16  of  the
 Exchange  Act  and  the

regulations  promulgated  thereunder,  is  greater  on  a  Closing  Date  than
 on  the  date  upon  which

the  Put  Notice  associated  with  such  Closing  Date  is  given,  the  amount
 of  Common  Stock

outstanding  on  such  Closing  Date  shall  govern  for  purposes  of
 determining  whether  the

Investor,  when  aggregating all  purchases  of  Common  Stock made  pursuant
 to this  Agreement,

would  own  more  than  the  Beneficial  Ownership  Limitation  following  such
 Closing  Date. The

“Beneficial  Ownership  Limitation”  shall  be  4.99%  of  the  number  of
 shares  of  the  Common

Stock  outstanding  immediately  after  giving  effect  to  the  issuance  of
 shares  of  Common  Stock

issuable pursuant to a Put Notice.



(h)

PRINCIPAL   MARKET   REGULATION.   The   issuance   of   the   Put

Shares shall not exceed the Exchange Cap.



(i)

NO  KNOWLEDGE.  The  Company  shall  have  no  knowledge  of  any

event  more  likely  than  not  to  have  the  effect  of  causing  the
 Registration  Statement  to  be

suspended  or  otherwise  ineffective  (which  event  is  more  likely  than
 not  to  occur  within  the

fifteen  (15)  Trading  Days  following  the  Trading  Day  on  which  such  Put
 Notice  is  deemed

delivered).

14









(j)

NO

VIOLATION

OF

SHAREHOLDER

APPROVAL

REQUIREMENT.  The  issuance  of  the  Put  Shares  shall  not  violate  the
 shareholder  approval

requirements of the Principal Market.



(k)

OFFICER’S CERTIFICATE. On the date of delivery of each Put Notice,

the  Investor shall have received the Closing Certificate executed by an
executive officer of the

Company  and  to  the  effect  that  all  the  conditions  to  such  Closing
 shall  have  been  satisfied  as

of the date of each such certificate.



(l)

DWAC  ELIGIBLE.  The  Common  Stock  must  be  DWAC  Eligible  and

not subject to a “DTC chill.”



(m)

SEC    DOCUMENTS.    All    reports,    schedules,    registrations,    forms,

statements, information and other documents required to have been filed by the
Company with

the SEC pursuant to the reporting requirements of the Exchange Act shall have
been filed with

the  SEC  within  the  applicable  time  periods  prescribed  for  such  filings
 under  the  Exchange

Act.



(n)

RESERVE.    The  Company  shall  have  reserved  300%  of  the  Required

Minimum   for   the   Investor’s   benefit   under   this   Agreement,   and
  satisfied   the   reserve

requirements with respect to all other contracts between the Company and
Investor.



(o)

MINIMUM PRICING.   The lowest traded price  of the Common Stock in

the  ten  (10)  Trading  Days  immediately  preceding  the  respective  Put
 Date  must  exceed  $0.01

per share (the “Minimum Pricing”).

ARTICLE VIII

LEGENDS



Section  8.1

NO  RESTRICTIVE  STOCK  LEGEND.  No  restrictive  stock  legend

shall be placed on the share certificates representing the Put Shares.



Section  8.2

INVESTOR'S  COMPLIANCE.  Nothing  in  this  Article  VIII  shall

affect  in  any  way  the  Investor's  obligations  hereunder  to  comply  with
 all  applicable  securities

laws upon the sale of the Common Stock.

ARTICLE IX

NOTICES; INDEMNIFICATION



Section  9.1

NOTICES.  All  notices,  demands,  requests,  consents,  approvals,  and

other   communications   required   or   permitted   hereunder   shall   be   in
  writing   and,   unless

otherwise  specified  herein,  shall  be  (a)  personally  served,  (b)
 deposited  in  the  mail,  registered

or  certified,  return  receipt  requested,  postage  prepaid,  (c)  delivered
 by  reputable  air  courier

service with charges prepaid, or (d) transmitted by hand delivery, telegram, or
email as a PDF,

addressed  as  set  forth  below  or  to  such  other  address  as  such  party
 shall  have  specified  most

15





recently  by  written  notice  given  in  accordance  herewith.  Any  notice  or
 other  communication

required  or  permitted  to  be  given  hereunder  shall  be  deemed  effective
 (i)  upon  hand  delivery

or  delivery  by  email  at  the  address  designated  below  (if  delivered  on
 a  business  day  during

normal business hours  where such notice  is to be  received), or the  first
business day following

such  delivery  (if  delivered  other  than  on  a  business  day  during
 normal  business  hours  where

such  notice  is  to  be  received)  or  (ii)  on  the  second  business  day
 following  the  date  of  mailing

by express courier service or on the fifth business day after deposited in the
mail, in each case,

fully  prepaid,  addressed  to  such  address,  or  upon  actual  receipt  of
 such  mailing,  whichever

shall first occur.

The addresses for such communications shall be:

If to the Company:

Parallax Health Sciences, Inc.

1327 Ocean Avenue, Suite B

Santa Monica, CA 90401

Email: info@parallaxhealthsciences.com

Attention: Paul Arena

If to the Investor:

Peak One Opportunity Fund, L.P.

333 South Hibiscus Drive

Miami Beach, FL 33139

E-mail: JGoldstein@PeakOneInvestments.com

Attention: Jason Goldstein

Either  party  hereto  may  from  time  to  time  change  its  address  or
 email  for  notices  under  this

Section  9.1  by giving  at  least  ten  (10)  days'  prior  written  notice  of
 such  changed  address  to  the

other party hereto.



Section  9.2

INDEMNIFICATION.  Each  party  (an  “Indemnifying  Party”)  agrees

to  indemnify  and  hold  harmless  the  other  party  along  with  its
 officers,  directors,  employees,

and  authorized  agents,  and  each  Person  or  entity,  if  any,  who
 controls  such  party  within  the

meaning   of   Section   15   of   the   Securities   Act   or   Section   20
  of   the   Exchange   Act   (an

“Indemnified  Party”)  from  and  against  any  Damages,  joint  or  several,
 and  any  action  in

respect  thereof  to  which  the  Indemnified  Party  becomes  subject  to,
 resulting  from,  arising  out

of or relating to (i)  any misrepresentation, breach of warranty or
nonfulfillment of or failure to

perform  any  covenant  or  agreement  on  the  part  of  the  Indemnifying
 Party  contained  in  this

Agreement,  (ii)  any  untrue  statement  or  alleged  untrue  statement  of  a
 material  fact  contained

in  the  Registration  Statement  or  any  post-effective  amendment  thereof
 or  supplement  thereto,

or the omission or alleged omission therefrom of a material fact required to be
stated therein or

necessary  to  make  the  statements  therein  not  misleading,  (iii)  any
 untrue  statement  or  alleged

untrue statement of  a material fact contained  in any preliminary prospectus or
contained in the

16





final prospectus (as amended or supplemented, if the Company files any amendment
thereof or

supplement  thereto  with  the  SEC)  or  the  omission  or  alleged  omission
 to  state  therein  any

material  fact  necessary  to  make  the  statements  made  therein,  in  the
 light  of  the  circumstances

under which the statements therein were made, not misleading, or  (iv) any
violation or alleged

violation  by the  Company  of  the  Securities  Act,  the  Exchange  Act,  any
 state  securities  law  or

any  rule  or  regulation  under  the  Securities  Act,  the  Exchange  Act  or
 any  state  securities  law,

as  such  Damages  are  incurred,  except  to  the  extent  such  Damages
 result  primarily  from  the

Indemnified Party's failure to perform any covenant or agreement contained in
this Agreement

or  the  Indemnified  Party's  negligence,  recklessness  or  bad  faith  in
 performing  its  obligations

under  this  Agreement;  provided,  however,  that  the  foregoing  indemnity
 agreement  shall  not

apply to  any Damages of  an  Indemnified Party to  the extent, but only to the
extent, arising out

of  or  based  upon  any  untrue  statement  or  alleged  untrue  statement  or
 omission  or  alleged

omission  made  by  an  Indemnifying  Party  in  reliance  upon  and  in
 conformity  with  written

information  furnished  to  the  Indemnifying Party by the  Indemnified  Party
 expressly for  use  in

the  Registration  Statement,  any  post-effective  amendment  thereof  or
 supplement  thereto,  or

any preliminary prospectus or final prospectus (as amended or supplemented).



Section  9.3

METHOD  OF  ASSERTING  INDEMNIFICATION  CLAIMS.  All

claims  for  indemnification  by  any  Indemnified  Party  under  Section  9.2
 shall  be  asserted  and

resolved as follows:



(a)

In  the  event  any  claim  or  demand  in  respect  of  which  an  Indemnified

Party  might  seek  indemnity  under  Section  9.2  is  asserted  against  or
 sought  to  be  collected

from  such  Indemnified  Party  by  a  Person  other  than  a  party  hereto  or
 an  affiliate  thereof  (a

"Third  Party  Claim"),  the  Indemnified  Party  shall  deliver  a  written
 notification,  enclosing  a

copy  of  all  papers  served,  if  any,  and  specifying  the  nature  of  and
 basis  for  such  Third  Party

Claim  and  for  the  Indemnified  Party's  claim  for  indemnification  that
 is  being  asserted  under

any provision of Section 9.2 against an Indemnifying Party, together with the
amount or, if not

then  reasonably  ascertainable,  the  estimated  amount,  determined  in  good
 faith,  of  such  Third

Party  Claim  (a  "Claim  Notice")  with  reasonable  promptness  to  the
 Indemnifying  Party.  If  the



Indemnified  Party  fails  to  provide  the  Claim  Notice  with  reasonable
 promptness  after  the

Indemnified  Party receives  notice  of  such  Third  Party Claim,  the
 Indemnifying Party shall  not

be  obligated  to  indemnify the  Indemnified  Party with  respect  to  such
 Third  Party Claim  to  the

extent  that  the  Indemnifying  Party's  ability  to  defend  has  been
 prejudiced  by  such  failure  of

the  Indemnified  Party.  The  Indemnifying  Party  shall  notify  the
 Indemnified  Party  as  soon  as

practicable   within   the   period   ending   thirty   (30)   calendar   days
  following   receipt   by   the

Indemnifying  Party  of  either  a  Claim  Notice  or  an  Indemnity  Notice
 (as  defined  below)  (the

"Dispute  Period")  whether  the  Indemnifying  Party  disputes  its  liability
 or  the  amount  of  its



liability  to  the  Indemnified  Party  under  Section  9.2  and  whether  the
 Indemnifying  Party

desires,  at  its  sole  cost  and  expense,  to  defend  the  Indemnified
 Party  against  such  Third  Party

Claim.



(i)

If  the  Indemnifying  Party  notifies  the  Indemnified  Party  within  the

Dispute  Period  that  the  Indemnifying  Party  desires  to  defend  the
 Indemnified  Party  with

respect  to  the  Third  Party  Claim  pursuant  to  this  Section  9.3(a),
 then  the  Indemnifying  Party

shall have the right to defend, with counsel reasonably satisfactory to the
 Indemnified Party, at

17





the sole cost and expense of the Indemnifying Party, such Third Party Claim by
all appropriate

proceedings,   which   proceedings   shall   be   vigorously   and   diligently
  prosecuted   by   the

Indemnifying Party to a final conclusion or will be settled at the discretion of
the Indemnifying

Party  (but  only  with  the  consent  of  the  Indemnified  Party  in  the
 case  of  any  settlement  that

provides  for  any  relief  other  than  the  payment  of  monetary  damages  or
 that  provides  for  the

payment  of  monetary  damages  as  to  which  the  Indemnified  Party  shall
 not  be  indemnified  in

full  pursuant  to  Section  9.2).  The  Indemnifying  Party  shall  have  full
 control  of  such  defense

and  proceedings,  including any compromise  or  settlement  thereof;  provided,
 however,  that  the

Indemnified Party may, at the sole cost and expense of the Indemnified Party, at
any time prior

to the  Indemnifying Party's delivery of  the notice  referred  to in the first
sentence of  this clause

(i),  file  any  motion,  answer  or  other  pleadings  or  take  any  other
 action  that  the  Indemnified

Party  reasonably  believes  to  be  necessary  or  appropriate  to  protect
 its  interests;  and  provided,

further, that if requested by the Indemnifying Party, the Indemnified Party
will, at the sole cost

and  expense  of  the  Indemnifying  Party,  provide  reasonable  cooperation
 to  the  Indemnifying

Party  in  contesting  any  Third  Party  Claim  that  the  Indemnifying  Party
 elects  to  contest.  The

Indemnified  Party  may  participate  in,  but  not  control,  any  defense  or
 settlement  of  any  Third

Party  Claim  controlled  by  the  Indemnifying  Party  pursuant  to  this
 clause  (i),  and  except  as

provided   in   the   preceding  sentence,   the   Indemnified   Party  shall
  bear   its   own   costs   and

expenses  with  respect  to  such  participation.  Notwithstanding  the
 foregoing,  the  Indemnified

Party may takeover  the control of the defense or  settlement of a  Third Party
Claim at  any time

if  it  irrevocably  waives  its  right  to  indemnity  under  Section  9.2
 with  respect  to  such  Third

Party Claim.



(ii)

If   the   Indemnifying  Party  fails  to   notify  the   Indemnified   Party

within  the  Dispute  Period  that  the  Indemnifying  Party desires  to  defend
 the  Third  Party Claim

pursuant to Section 9.3(a), or if the  Indemnifying Party gives such notice but
fails to prosecute

vigorously  and  diligently  or  settle  the  Third  Party  Claim,  or  if  the
 Indemnifying  Party  fails  to

give  any  notice  whatsoever  within  the  Dispute  Period,  then  the
 Indemnified  Party  shall  have

the  right  to  defend,  at  the  sole  cost  and  expense  of  the
 Indemnifying  Party,  the  Third  Party

Claim   by   all   appropriate   proceedings,   which   proceedings   shall   be
  prosecuted   by   the

Indemnified  Party in  a  reasonable  manner  and  in  good  faith  or  will  be
 settled  at  the  discretion

of  the  Indemnified  Party(with  the  consent  of  the  Indemnifying  Party,
 which  consent  will  not

be  unreasonably  withheld).  The  Indemnified  Party  will  have  full  control
 of  such  defense  and

proceedings,  including  any  compromise  or  settlement  thereof;  provided,
 however,  that  if

requested  by  the  Indemnified  Party,  the  Indemnifying  Party  will,  at
 the  sole  cost  and  expense

of  the  Indemnifying  Party,  provide  reasonable  cooperation  to  the
 Indemnified  Party  and  its

counsel  in  contesting  any  Third  Party  Claim  which  the   Indemnified
 Party  is  contesting.

Notwithstanding  the  foregoing  provisions  of  this  clause  (ii),  if  the
 Indemnifying  Party  has

notified  the  Indemnified  Party  within  the  Dispute  Period  that  the
 Indemnifying  Party  disputes

its  liability  or  the  amount  of  its  liability  hereunder  to  the
 Indemnified  Party  with  respect  to

such  Third  Party  Claim  and  if  such  dispute  is  resolved  in  favor  of
 the  Indemnifying  Party  in

the  manner  provided  in  clause  (iii)  below,  the  Indemnifying  Party  will
 not  be  required  to  bear

the  costs  and  expenses  of  the  Indemnified  Party's  defense  pursuant  to
 this  clause  (ii)  or  of  the

Indemnifying   Party's   participation   therein   at   the   Indemnified
  Party's   request,   and   the

Indemnified  Party  shall  reimburse  the  Indemnifying  Party  in  full  for
 all  reasonable  costs  and

expenses   incurred   by   the   Indemnifying   Party   in   connection   with
  such   litigation.   The

18





Indemnifying Party may participate in, but not control, any defense or
settlement controlled by

the  Indemnified  Party  pursuant  to  this  clause  (ii),  and  the
 Indemnifying  Party  shall  bear  its

own costs and expenses with respect to such participation.



(iii)

If  the  Indemnifying  Party notifies  the  Indemnified  Party that  it  does

not  dispute  its  liability  or  the  amount  of  its  liability  to  the
 Indemnified  Party  with  respect  to

the  Third  Party  Claim  under  Section  9.2  or  fails  to  notify  the
 Indemnified  Party  within  the

Dispute  Period  whether  the  Indemnifying  Party  disputes  its  liability  or
 the  amount  of  its

liability  to  the  Indemnified  Party  with  respect  to  such  Third  Party
 Claim,  the  amount  of

Damages   specified   in   the   Claim   Notice   shall  be   conclusively
 deemed   a   liability  of   the

Indemnifying  Party  under  Section  9.2  and  the  Indemnifying  Party  shall
 pay  the  amount  of

such  Damages  to  the  Indemnified  Party  on  demand.  If  the  Indemnifying
 Party  has  timely

disputed  its  liability or  the  amount  of  its  liability with  respect  to
 such  claim,  the  Indemnifying

Party  and  the  Indemnified  Party  shall  proceed  in  good  faith  to
 negotiate  a  resolution  of  such

dispute;  provided,  however,  that  if  the  dispute  is  not  resolved  within
 thirty  (30)  days  after  the





Claim Notice, the Indemnifying Party shall be entitled to institute such legal
action as it deems

appropriate.



(b)

In  the  event  any  Indemnified  Party  should  have  a  claim  under  Section

9.2  against  the  Indemnifying Party that  does  not  involve  a  Third  Party
Claim,  the  Indemnified

Party shall  deliver  a  written  notification  of  a  claim  for  indemnity
under  Section  9.2  specifying

the  nature  of  and  basis  for  such  claim,  together  with  the  amount  or,
 if  not  then  reasonably

ascertainable,  the  estimated  amount,  determined  in  good  faith,  of  such
 claim  (an  "Indemnity

Notice")   with   reasonable   promptness   to   the   Indemnifying   Party.
  The   failure   by   any

Indemnified  Party  to  give  the  Indemnity  Notice  shall  not  impair  such
 party's  rights  hereunder

except  to  the  extent  that  the  Indemnifying  Party  demonstrates  that  it
 has  been  irreparably

prejudiced  thereby.  If  the  Indemnifying  Party  notifies  the  Indemnified
 Party  that  it  does  not

dispute  the  claim  or  the  amount  of  the  claim  described  in  such
 Indemnity  Notice  or  fails  to

notify  the   Indemnified   Party  within   the   Dispute   Period   whether
  the   Indemnifying   Party

disputes  the  claim  or  the  amount  of  the  claim  described  in  such
 Indemnity  Notice,  the  amount

of  Damages  specified  in  the  Indemnity  Notice  will  be  conclusively
 deemed  a  liability  of  the

Indemnifying Party under Section 9.2 and the Indemnifying Party shall pay the
amount of such

Damages  to  the  Indemnified  Party  on  demand.  If  the  Indemnifying  Party
 has  timely  disputed

its liability or the amount of its liability with respect to such claim, the
Indemnifying Party and

the  Indemnified  Party  shall  proceed  in  good  faith  to  negotiate  a
 resolution  of  such  dispute;

provided,  however,  that  if  the  dispute  is  not  resolved  within  thirty
 (30)  days  after  the  Claim

Notice,  the  Indemnifying  Party  shall  be  entitled  to  institute  such
 legal  action  as  it  deems

appropriate.



(c)

The  Indemnifying  Party  agrees  to  pay  the  Indemnified  Party,  promptly

as  such  expenses  are  incurred  and  are  due  and  payable,  for  any
 reasonable  legal  fees  or  other

reasonable  expenses  incurred  by  them  in  connection  with  investigating
 or  defending  any  such

Claim.

19









(d)

The  indemnity  provisions  contained  herein  shall  be  in  addition  to  (i)

any  cause  of  action  or  similar  rights  of  the  Indemnified  Party
 against  the  Indemnifying  Party

or others, and (ii) any liabilities the Indemnifying Party may be subject to.

ARTICLE X

MISCELLANEOUS



Section  10.1

GOVERNING  LAW;  JURISDICTION.  This  Agreement  shall  be

governed by and interpreted in accordance with the laws of the State of Nevada
without regard

to  the  principles  of  conflicts  of  law.  Each  of  the  Company  and  the
 Investor  hereby  submits  to

the  exclusive  jurisdiction  of  the  United  States  federal  and  state
 courts  located  in  Florida,

County  of  Miami-Dade,  with  respect  to  any  dispute  arising  under  the
 Transaction  Documents

or the transactions contemplated thereby.



Section 10.2

[Intentionally Omitted.]



Section  10.3

ASSIGNMENT.  This  Agreement  shall  be  binding  upon  and  inure

to  the  benefit  of  the  Company  and  the  Investor  and  their  respective
 successors.   Neither  this

Agreement nor any rights of the Investor or the Company hereunder may be
assigned by either

party to any other Person.



Section 10.4

NO THIRD PARTY BENEFICIARIES. This Agreement is intended

for  the  benefit  of  the  Company and  the  Investor  and  their  respective
 successors,  and  is  not  for

the  benefit  of,  nor  may  any  provision  hereof  be  enforced  by,  any
 other  Person,  except  as  set

forth in Section 9.3.



Section  10.5

TERMINATION.  The  Company may terminate  this  Agreement  at

any  time  by  written  notice  to  the  Investor,  except  during  any
 Valuation  Period  or  at  any  time

that  the  Investor  holds  any  of  the  Put  Shares.   In  addition,  this
 Agreement  shall  automatically

terminate at the end of the Commitment Period.



Section   10.6

ENTIRE   AGREEMENT.   The   Transaction   Documents,   together

with  the  exhibits  and  schedules  thereto,  contain  the  entire
 understanding  of  the  Company  and

the  Investor  with  respect  to  the  matters  covered  herein  and  therein
 and  supersede  all  prior

agreements and understandings, oral or written, with respect to such matters,
which the parties

acknowledge have been merged into such documents, exhibits and schedules.



Section  10.7

FEES  AND  EXPENSES.    Except  as  expressly  set  forth  in  the

Transaction  Documents  or  any  other  writing  to  the  contrary,  each  party
 shall  pay  the  fees  and

expenses  of  its  advisers,  counsel,  accountants  and  other  experts,  if
 any,  and  all  other  expenses

incurred   by   such   party   incident   to   the   negotiation,   preparation,
  execution,   delivery   and

performance  of  this  Agreement.   The  Company  shall  pay  all  Transfer
 Agent  fees  (including,

without   limitation,   any   fees   required   for   same-day   processing   of
  any   instruction   letter

delivered  by  the  Company),  stamp  taxes  and  other  taxes  and  duties
 levied  in  connection  with

the   delivery  of   any  Securities   to   the   Investor.     Upon   execution
  of   this   Agreement,   the

Company  shall  issue  the  Commitment  Shares  (400,000  of  which  shall  be
 issued  to  Investor

20





and  400,000  of  which  shall  be  issued  to  Investments)  for  its
 commitment  to  enter  into  this

Agreement.    The  Commitment  Shares  shall  be  earned  in  full  upon  the
 execution  of  this

Agreement, and the Commitment Shares are not contingent upon any other  event or
condition,

including  but  not  limited  to  the  effectiveness  of  the  Registration
 Statement  or  the  Company’s

submission of a Put Notice to the Investor.



Section  10.8

COUNTERPARTS.  This  Agreement  may  be  executed  in  multiple

counterparts,  each  of  which  may  be  executed  by  less  than  all  of  the
 parties  and  shall  be

deemed  to  be  an  original  instrument  which  shall  be  enforceable  against
 the  parties  actually

executing  such  counterparts  and  all  of  which  together  shall  constitute
 one  and  the  same

instrument. This Agreement may be delivered  to the other  parties hereto by
email of  a  copy of

this Agreement bearing the signature of the parties so delivering this
Agreement.



Section   10.9

SEVERABILITY.   In   the   event   that   any   provision   of   this

Agreement   becomes   or   is   declared   by   a   court   of   competent
  jurisdiction   to   be   illegal,

unenforceable  or  void,  this  Agreement  shall  continue  in  full  force  and
 effect  without  said

provision;  provided  that  such  severability  shall  be  ineffective  if  it
 materially  changes  the

economic benefit of this Agreement to any party.



Section  10.10

FURTHER  ASSURANCES.  Each  party  shall  do  and  perform,  or

cause  to  be  done  and  performed,  all  such  further  acts  and  things,
 and  shall  execute  and  deliver

all  such  other  agreements,  certificates,  instruments  and  documents,  as
 the  other  party  may

reasonably  request  in  order  to  carry  out  the  intent  and  accomplish
 the  purposes  of  this

Agreement and the consummation of the transactions contemplated hereby.



Section   10.11

NO   STRICT   CONSTRUCTION.   The   language   used   in   this

Agreement  will  be  deemed  to  be  the  language  chosen  by  the  parties  to
 express  their  mutual

intent, and no rules of strict construction will be applied against any party.



Section 10.12

EQUITABLE RELIEF. The Company recognizes that in the event

that it fails to perform, observe, or discharge any or all of its obligations
under this Agreement,

any  remedy  at  law  may  prove  to  be  inadequate  relief  to  the  Investor.
 The  Company  therefore

agrees  that  the  Investor  shall  be  entitled  to  temporary  and  permanent
 injunctive  relief  in  any

such case without the necessity of proving actual damages.



Section  10.13

TITLE  AND  SUBTITLES.  The  titles  and  subtitles  used  in  this

Agreement   are   used   for   the   convenience   of   reference   and   are
  not   to   be   considered   in

construing or interpreting this Agreement.



Section  10.14

AMENDMENTS;  WAIVERS.  No  provision  of  this  Agreement  may

be  amended  or  waived  by  the  parties  from  and  after  the  date  that  is
 one  (1)  Trading  Day

immediately  preceding  the  initial  filing  of  the  Registration  Statement
 with  the  SEC.  Subject  to

the  immediately  preceding  sentence,  (i)  no  provision  of  this  Agreement
 may  be  amended  other

than by a written instrument signed by both parties hereto and (ii) no provision
of this Agreement

may be  waived  other  than in a  written instrument  signed  by the  party
against whom enforcement

of  such  waiver  is  sought.  No  failure  or  delay  in  the  exercise  of
 any  power,  right  or  privilege

21





hereunder  shall  operate  as  a  waiver  thereof,  nor  shall  any  single  or
 partial  exercise  of  any  such

power, right or privilege preclude other or further exercise thereof or of any
other right, power or

privilege.



Section  10.15

PUBLICITY.  The  Company  and  the  Investor  shall  consult  with

each  other  in  issuing  any  press  releases  or  otherwise  making  public
 statements  with  respect  to

the  transactions  contemplated  hereby  and  no  party  shall  issue  any  such
 press  release  or

otherwise  make  any  such  public  statement,  other  than  as  required  by
 law,  without  the  prior

written  consent  of  the  other  parties,  which  consent  shall  not  be
 unreasonably  withheld  or

delayed,  except  that  no  prior  consent  shall  be  required  if  such
 disclosure  is required  by law,  in

which  such  case  the  disclosing  party  shall  provide  the  other  party
 with  prior  notice  of  such

public  statement.   Notwithstanding the  foregoing,  the  Company shall  not
 publicly disclose  the

name  of  the  Investor  without  the  prior  written  consent  of  the
 Investor,  except  to  the  extent

required  by  law.  The   Investor  acknowledges  that  this  Agreement  and
  all  or  part  of  the

Transaction  Documents  may  be  deemed  to  be  "material  contracts,"  as
 that  term  is  defined  by

Item  601(b)(10)  of  Regulation  S-K,  and  that  the  Company  may  therefore
 be  required  to  file

such  documents  as  exhibits  to  reports  or  registration  statements  filed
 under  the  Securities  Act

or  the  Exchange  Act.    The  Investor  further  agrees  that  the  status  of
 such  documents  and

materials  as  material  contracts  shall  be  determined  solely  by  the
 Company,  in  consultation

with its counsel.

[Signature Page Follows]

22





IN  WITNESS  WHEREOF,  the  parties  have  caused  this  Agreement  to  be  duly
executed

by their respective officers thereunto duly authorized as of the day and year
first above written.

THE COMPANY:

PARALLAX HEALTH SCIENCES, INC.

By:______________________

Name: Paul Arena

Title: Chief Executive Officer

INVESTOR:

PEAK ONE OPPORTUNITY FUND, L.P.

By:   Peak One Investments, LLC,

General Partner

By:  ___________________________________

Name: Jason Goldstein

Title:   Managing Member

[Signature Page to equity purchase agreement]

23





DISCLOSURE SCHEDULES TO

EQUITY PURCHASE AGREEMENT

Schedule 4.3 – Capitalization

None.

Schedule 4.5 – SEC Documents

None.

Schedule 4.9 – Litigation

None.

Schedule 4.10 – Registration Rights

None.





EXHIBIT A

FORM OF PUT NOTICE

TO: PEAK ONE OPPORTUNITY FUND, L.P.

DATE: ____________________

We    refer    to    the    equity   purchase    agreement,    dated    November
   14,    2018   (the

“Agreement”),   entered   into   by   and   between   Parallax   Health
  Sciences,   Inc.   and   you.

Capitalized  terms  defined  in  the  Agreement  shall,  unless  otherwise
 defined  herein,  have  the

same meaning when used herein.

We hereby:



1)   Give  you  notice  that  we  require  you  to  purchase

Put  Shares  at  an  initial



purchase price per share of ____________; and

2)   Certify  that,  as  of  the  date  hereof,  the  conditions  set  forth  in
 Section  7.2  of  the  Agreement

are satisfied.

PARALLAX HEALTH SCIENCES, INC.

By: _______________________

Name: Paul Arena

Title: Chief Executive Officer





EXHIBIT B

FORM OF OFFICER’S CERTIFICATE

OF PARALLAX HEALTH SCIENCES, INC.

Pursuant   to   Section   7.2(k)   of   that   certain   equity   purchase
  agreement,   dated

November  14,  2018  (the  “Agreement”),  by  and  between  Parallax  Health
 Sciences,  Inc.  (the

“Company”)  and  Peak  One  Opportunity  Fund,  L.P.  (the  “Investor”),  the
 undersigned,  in  his

capacity as Chief Executive Officer of the Company, and not in his individual
capacity, hereby

certifies, as of the date hereof (such date, the “Condition Satisfaction Date”),
the following:



1.

The representations and warranties of the Company are true and correct in

all  material  respects  as  of  the  Condition  Satisfaction  Date  as  though
 made  on  the  Condition

Satisfaction   Date   (except   for   representations   and   warranties
  specifically   made   as   of   a

particular  date)  with  respect  to  all  periods,  and  as  to  all  events
 and  circumstances  occurring or

existing  to  and  including  the  Condition  Satisfaction  Date,  except  for
 any  conditions  which

have  temporarily  caused  any  representations  or  warranties  of  the
 Company  set  forth  in  the

Agreement  to  be  incorrect  and  which  have  been  corrected  with  no
 continuing  impairment  to

the Company or the Investor; and



2.

All   of   the   conditions   precedent   to   the   obligation   of   the
  Investor   to

purchase  Put  Shares  set  forth  in  the  Agreement,  including but  not
 limited  to  Section  7.2  of  the

Agreement, have been satisfied as of the Condition Satisfaction Date.

Capitalized  terms  used  herein  shall  have  the  meanings  set  forth  in
 the  Agreement

unless otherwise defined herein.

IN WITNESS WHEREOF, the undersigned has hereunto affixed his hand as of the

________, 20__.

By: _______________________

Name: Paul Arena

Title: Chief Executive Officer



